COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Bumgardner
Argued at Salem, Virginia


ROBERT MICHAEL MORGAN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1590-98-3              JUDGE RUDOLPH BUMGARDNER, III
                                               OCTOBER 5, 1999
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                    James W. Updike, Jr., Judge

          John E. Falcone (Smith & Falcone, on briefs),
          for appellant.

          Richard B. Smith, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Robert M. Morgan appeals his conviction by a jury of

unlawful wounding in violation of Code § 18.2-51.2.     He argues

the trial court erred (1) in failing to give a supplemental

instruction defining "maim and disable," and (2) in finding the

evidence sufficient to sustain the conviction.    Finding no

error, we affirm.

     The trial court gave the jury the unlawful wounding

instruction requested by the defendant.    It stated:

          Robert Morgan is charged with the crime of
          unlawfully causing bodily injury. The
          Commonwealth must prove beyond a reasonable


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
           doubt each of the following elements of that
           crime:

           That Robert Morgan caused bodily injury to
           David Riley and that such bodily injury was
           with the intent to maim, disfigure, disable
           or kill David Riley, and that the act was
           done unlawfully. . . .

     During deliberations, the jury advised the court, "we're

interested in the legal definition as it relates to the words

'maim and disable.'"    The trial court asked counsel how to

respond.   The defendant suggested that the court inform the jury

that it should rely on the given instructions.   The trial court

indicated that it would tell the jury to apply their

understanding of the "ordinary meaning" of the words.     The

defendant agreed to the trial court's suggestion.    He stated,

"the language suggested by the Court is good.    The jury is

simply to apply the ordinary meanings of the terms."

     After reviewing legal authority, however, the defendant

suggested that some reference to the "permanency" aspect of the

terms would be appropriate.   The Commonwealth disagreed.   The

trial court stated that unless both parties agreed to a new

instruction, it would not provide one to the jury.   The trial

court explained its plan to tell the jury to apply the ordinary

meaning of the terms.   It asked if there was any comment or any

improvements on the proposed response, and the defendant

replied, "No, sir."    The court then instructed the jury on using




                                - 2 -
the ordinary meaning of the words.      The defendant did not

object.

     "Maim" and "disable" do not have a distinct legal meaning.

A trial court is not required to define unambiguous terms for

the jury.    See Roach v. Commonwealth, 251 Va. 324, 346, 468

S.E.2d 98, 111 (1996).   Words used in a statute are to be given

their ordinary, everyday meaning, unless they are terms of art.

See Stein v. Commonwealth, 12 Va. App. 65, 69, 402 S.E.2d 238,

241 (1991); see also, Black v. Commonwealth, 20 Va. App. 186,

192, 455 S.E.2d 755, 758 (1995) (finding that the court did not

err when it declined to define the statutory term "banking

house").    The trial court's instruction to the jury that they

should apply the ordinary meanings of those words was not error.

     The defendant argues the court was required to instruct the

jury on the "permanency" element of unlawful wounding.     However,

he did not proffer the definition he wanted regarding the

"permanency" requirement before trial, nor did he do so when the

subject arose during the trial.    See Pavlick v. Commonwealth, 27

Va. App. 219, 230, 497 S.E.2d 920, 925 (1998) (en banc) (failure

to proffer limiting instruction prevents this Court from

determining whether trial court erred in failing to grant it)

(citing Rule 5A:18).

     Next, we consider whether the evidence was sufficient to

support the conviction of unlawful wounding.     On appeal we view

the evidence in the light most favorable to the Commonwealth and

                                - 3 -
grant to it all reasonable inferences fairly deducible

therefrom.   See Archer v. Commonwealth, 26 Va. App. 1, 11, 492

S.E.2d 826, 831 (1997).

     So viewed the evidence established that on August 30, 1997,

David Riley was stopped in the road preparing to turn left when

the defendant sped past him on the right.   The defendant veered

into a yard and came back onto the highway never slowing down.

The defendant sped away.

     Riley followed the defendant to get his license number and

to report him to police.   Riley accelerated to catch up with the

defendant.   The defendant's car came within sight approximately

one mile down the road, and Riley saw him make an abrupt right

hand turn.   When Riley turned, the defendant jammed on his

brakes and immediately stopped.   The defendant, agitated and

excited, exited his car and ran back towards Riley's truck.     The

defendant twice demanded "what the f-ing problem was" and

pointed his finger in Riley's face.

     When Riley exited his truck, the defendant said, "I'll give

you a problem" and punched Riley's face with his fist.   Riley's

glasses went flying, and blood squirted out of his face.    Riley

fell backwards as the defendant continued hitting him.   When

Riley's back hit the ground, the defendant put his knee on

Riley's chest, held Riley's hair at the top of his head, and

continued hitting him about the face and head.   Each time Riley

tried to get up, the defendant hit him until he was down.     The

                               - 4 -
defendant stopped only when someone yelled at him.     As the

defendant left, he hollered, "I'll beat the pulp out of you

again if you come around me."

     Throughout the encounter, Riley never threw a punch.        He

just tried to defend himself.   Riley had knots all over his

head, a fractured nose, and a black eye.     He had a scar under

his left eye from two cuts that required stitches, and two

broken teeth that were removed.

     The defendant testified that Riley pulled in front of him

to turn left and came to an abrupt stop.     The defendant swerved

to avoid hitting the truck because his brakes didn't work

properly.   He stopped his car to talk to Riley.    As he

approached the truck, Riley yelled at him.     When Riley exited

the truck, the door hit the defendant in the chest.        The

defendant tried to tell Riley that his brakes didn't work.

However, when Riley hit him, the defendant hit him back.

     The fact finder determines the credibility of the witnesses

and the weight accorded their testimony and may accept or reject

the testimony in whole or in part.      See Bridgeman v.

Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601 (1986).

The fact finder is also entitled to disbelieve the self-serving

testimony of the accused and to conclude that he is lying to

conceal his guilt.   See Speight v. Commonwealth, 4 Va. App. 83,

88, 354 S.E.2d 95, 98 (1987) (en banc).



                                - 5 -
     We conclude that the evidence of this severe, brutal

beating is sufficient to support the conviction.   Accordingly,

we affirm.

                                                         Affirmed.




                              - 6 -